Citation Nr: 1807236	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) or disease, including residuals thereof.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from July 1992 to October 1992, from March 1993 to August 1996, and from April 1997 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested and was provided a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  The transcript of the hearing has been incorporated into the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After filing his claim in March 2012, the Veteran underwent a VA examination in June 2012.  The corresponding examination report states that the Veteran does not suffer from possible TBI residuals, such as headaches, dizziness, impairment of memory, and hypersensitivity to sound or light.  See June 2012 VAX p. 3, 5-7.  However, other contemporaneous medical records and lay statements, including records from the VA Medical Center (VAMC) in Tallahassee, Florida, show complaints and treatment for the same or similar symptoms.  To the extent the examiner did not find those symptoms credible or related to the matter at issue, he did not adequately explain why they were not otherwise noted.  Thus, the Board finds the June 2012 examination (and corresponding medical opinions) are inadequate to adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  As a result, a new examination is warranted. 



Accordingly, the case is REMANDED for the following action:

1. Obtain a new examination and medical opinion from a physician with the requisite training and expertise to assess the nature and etiology of any brain injury, condition or disease.  The examiner should review the claims file and note that review in the report.  The examiner is to set forth supporting facts and provide a thorough rationale for all opinions expressed.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.).  The examiner should then respond to the following questions:

Is there evidence of any current brain injury, condition or disease in the record, or, any evidence of such an injury, condition or disease at any time during the appeal period?  

If so, please identify each specific injury, condition or disease and opine as to whether the condition(s) is at least as likely as not associated with a traumatic brain injury.  All specific residuals associated with a traumatic brain injury (that have existed at any time during the pendency of this claim) must be discussed in detail.  

If it is determined that the Veteran does not suffer from any residuals associated with a traumatic brain injury, opine as to whether it is at least as likely as not that any identified injury, condition or disease otherwise manifested during, or as a result of, active military service.  

Finally, for any brain disease or injury diagnosed, opine as to whether it is it at least as likely as not (50% probability or greater) that it was aggravated (i.e., permanently worsened beyond normal progression) by active duty service?

A complete rationale must be provided for all opinions offered.  If any requested opinion cannot be provided without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, may allow for a more definitive opinion.  

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




